Citation Nr: 0706674	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-21 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for foot disability and right 
ankle disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1956 to 
July 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In August 1957, the veteran filed a claim of service 
connection for right foot and right ankle disability.

2.  By an October 1957 rating decision, the RO denied service 
connection for pes cavus and residuals of right foot injury; 
the veteran did not appeal.  

3.  The evidence received since the October 1957 rating 
decision is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for foot disability or right 
ankle disability.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the foregoing, the Board notes that the 
veteran was, in fact, apprised of the provisions of the VCAA 
in January 2002 letters, including the requirement that new 
and material evidence be received in order to reopen a claim 
and what was required to substantiate the underlying claim of 
service connection.  Moreover, the RO described these 
requirements in detail in the statement of the case.  The RO 
obtained the veteran's service medical records (SMRs) and VA 
and private medical records, and secured an examination in 
furtherance of his claim. 

The veteran's entrance examination showed the presence of 
moderate pes cavus on entry into service.  An addendum to the 
examination a week later added that there was a history of 
foot symptoms because of pes cavus.  

During his period of service he was treated for complaints 
and treatment related to his feet.  In addition to arch-
related treatment, the veteran was hospitalized three days 
after entering active duty for a strain of the lateral 
ligaments of the right ankle incurred while marching.  He was 
returned to duty five days later.  The veteran was also seen 
in October 1956 for what was described as a badly bruised 
right foot caused by dropping a heavy object on it.  
Examination revealed a large contusion, with edema and 
tenderness over the mid shaft of the right metatarsal.  X-ray 
examination revealed a faint line of radiolucency traversing 
the base of the fifth metatarsal.  X-ray examination of both 
feet in March 1957 revealed no definite abnormalities of the 
bones or joints.   

A medical evaluation concluded that the veteran had 
congenital mild hallux valgus with exostosis, congenital 
moderate talipes (pes) cavus, and congenital bi-arch varus 
feet, and that frequent treatments had been without benefit.  
A medical board then concluded that the veteran's disability 
disqualified him from service, and that his disability was 
present at enlistment and had not been aggravated by service.  
He was subsequently discharged from military service.

The month following discharge, the veteran claimed service 
connection for a right foot and ankle disability.  Service 
connection was denied for pes cavus and residuals of right 
foot injury in a rating decision dated in October 1957 
because the veteran's foot disability existed prior to 
service, and was not aggravated by service.  The in-service 
foot injury was viewed as having been acute and transitory.  
The veteran did not appeal, and the decision is therefore a 
final decision, even with respect to the right ankle claim.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

The evidence of record at the time of the RO's October 1957 
denial of service connection consisted of the veteran's SMRs 
and the report of an October 1957 VA examination that 
diagnosed non-symptomatic bilateral pes cavus.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the October 1957 denial of service connection, and that also 
raises a reasonable possibility of substantiating the claim 
that a foot disability or right ankle disability was incurred 
in or aggravated by his military service.

The evidence received since the October 1957 denial of 
service connection consists of treatment records, including 
operative reports, from the Gunderson Lutheran Hospital in La 
Crosse, Wisconsin, for the period from April 1994 to August 
2003; statements from the veteran and his spouse, including 
photographs of the veteran's feet; and the report of a VA 
examination given in April 2005.  All of these records are 
new because they were not of record at the time of the 
October 1957 denial of service connection.  However, none of 
this new evidence is material because none of it shows that 
the veteran's current foot disabilities are related to his 
military service, and therefore does not raise a reasonable 
possibility of substantiating the claim.  

The report of the April 2005 VA examination is not material 
because the examiner explicitly opined that the veteran's 
right foot problems were not at least as likely as not 
aggravated by his military service.  Since this opinion 
specifically does not serve to show that any foot or right 
ankle disability is related to his military service, it does 
not raise a reasonable possibility of substantiating the 
claim, and thus, while new, is not material evidence.

The medical records from Gunderson Lutheran Hospital describe 
treatment beginning in April 1994, when the veteran was first 
diagnosed with inflammatory arthritis.  Those records show 
subsequent diagnosis of rheumatoid arthritis and Charcot-
Marie-Tooth disease, which the RO, citing Taber's Cyclopedic 
Medical Dictionary, identified as a congenital disease 
manifested by progressive neural atrophy of muscles supplied 
by the peroneal nerve.  X-rays showed worsening rheumatoid 
arthritis and other changes consistent with the veteran's 
Charcot-Marie-Tooth disease.  The records also contain 
reports related to an April 2003 operation for what was 
described as neuropathic right foot equinovarus deformity.  

None of the records from Gunderson Hospital contains medical 
evidence suggesting that there is any etiological 
relationship between the veteran's military service and his 
current foot disabilities.  The records do record a history 
provided by the veteran that relates his right ankle 
difficulties to his ankle and foot injuries in service.  
This, however, is not new and material evidence.  

First, even if the doctors at Gunderson adopted the veteran's 
history as reported by him, doctor's opinions based on a 
history furnished by an appellant and unsupported by clinical 
evidence are merely conclusions unsupported by any objective 
medical evidence, and therefore do not represent competent 
medical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Second, while the veteran is competent as a layman 
to describe any symptoms he experiences, there is no evidence 
of record showing that he has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his foot and ankle 
disabilities, both as recorded in the records from Gunderson 
Hospital and as submitted to the RO as statements in support 
of his claim, are not new and material evidence.

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that new and material 
evidence regarding the veteran's claim has not been received.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for foot disability 
or right ankle disability, the application to reopen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


